

116 HR 9039 IH: Practical Alternatives to Detention Act
U.S. House of Representatives
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 9039IN THE HOUSE OF REPRESENTATIVESDecember 21, 2020Mr. Amash introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Secretary of Homeland Security to operate alternatives to detention programs, to prioritize certain vulnerable populations for those programs, and to require the Secretary to justify the allocation of resources and decisions on whether to detain people based on ensuring compliance with immigration proceedings in the most cost-effective ways possible, and for other purposes.1.Short titleThis Act may be cited as the Practical Alternatives to Detention Act. 2.Alternatives to detention(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall fully implement and use alternatives to detention programs, including a family case management program, in accordance with this section.(b)ScreeningThe Secretary shall screen aliens who are in the custody of the Department of Homeland Security to determine whether their compliance with the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101)) and immigration court proceedings could likely be secured through participation in an alternatives to detention program, and shall enroll qualifying aliens in such programs in accordance with the program requirements described in subsection (d). The Secretary shall prioritize screening and enrolling in such programs the following aliens: (1)Aliens who are pregnant.(2)Aliens who have serious or ongoing medical or mental health needs or a disability.(3)Aliens who are being detained with one or more of their children who are under the age of 18, or who are caregivers for any family member in the United States who has a serious or ongoing medical or mental health need or a disability.(4)Asylum seekers and torture survivors who have demonstrated a credible fear of persecution or a reasonable fear of torture.(5)Any other aliens the Secretary determines appropriate to prioritize.(6)During any declared public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), aliens at elevated risk of—(A)death, injury, or serious illness from possible exposure in detention to a disease related to the public health emergency; or(B)developing a disorder from possible exposure in detention to a disease related to the public health emergency.(c)Certain aliens ineligibleAn alien shall not be eligible for an alternatives to detention program under this section if—(1)the alien is subject to mandatory detention under section 236A of the Immigration and Nationality Act (8 U.S.C. 1226a); or(2)the alien, in the discretion of the Secretary, presents a flight risk, a risk to others, or a risk to national security, and the risk cannot be reasonably mitigated through an alternatives to detention program. (d)Program requirementsThe alternatives to detention programs used pursuant to this section shall use evidence-based practices demonstrated to mitigate the risks described in subsection (c)(2) and promote compliance with the immigration laws in a cost efficient manner. (e)Quarterly reportsNot later than 90 days after the date of the enactment of this Act, and every 90 days thereafter, the Secretary shall submit to the appropriate congressional committees reports on the following: (1)Aliens who were detained in the custody of the Department of Homeland Security at any point during the previous 90-day period, including, with respect to such period, the following information:(A)The number of aliens subject to mandatory detention under section 236A of the Immigration and Nationality Act (8 U.S.C. 1226a) who were detained for 90 days or more, and a description of the reason or reasons for each such detention. (B)The number of aliens detained for 7 days or more, and the number of such aliens who—(i)had a serious or ongoing medical or mental health need or disability; (ii)were detained with one or more children under the alien’s care;(iii)are asylum seekers or torture survivors who have demonstrated a credible fear of persecution or a reasonable fear of torture; or(iv)were detained during a public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d), and were at elevated risk of—(I)death, injury, or serious illness from possible exposure in detention to a disease related to the public health emergency; or(II)developing a disorder from possible exposure in detention to a disease related to the public health emergency. (C)A description of the reason for the detention of each alien described in each of clauses (i), (ii), (iii), and (iv) of subparagraph (B). (D)The number of aliens detained for 48 hours or more who were pregnant, the duration of each such alien’s detention, and a description of the reason or reasons for each such detention.(E)The number of aliens who suffered miscarriages while detained, and a description of any medical services made available to each such alien.(2)Alternatives to detention programs, including, for each such program, with respect to the previous 90-day period, the following information:(A)The number of adults who participated in the program, the number of their own children under their care, and the number of any other children under their care.(B)The services provided and the levels of monitoring maintained for aliens participating in the program.(C)The rates of participants’ compliance with immigration check-ins, court dates, and removal proceedings.(D)The number of participants who absconded. (E)The per-participant costs of the program.The Secretary shall ensure that any information collected, published, or otherwise made available under this subsection does not reveal personally identifiable information. (f)Annual reportNot later than 90 days after the date of the enactment of this Act, and annually thereafter at the time of submission of the President’s budget request, the Secretary shall submit to the appropriate congressional committees a strategy—(1)to evaluate the costs and effectiveness of different elements and combinations of elements of alternatives to detention programs for different groups of participants; and(2)to allocate resources for detention programs and alternatives to detention programs in such a way as to minimize costs to the Federal Government and maximize compliance with the immigration laws.(g)Comptroller General reportNot later than one year after the date of the enactment of this Act, and annually thereafter for the succeeding 5 years, the Comptroller General of the United States shall submit to the appropriate congressional committees the following: (1)A report on the effectiveness of the alternatives to detention programs used pursuant to this section at mitigating risks to public safety and national security and promoting compliance with the immigration laws in a cost efficient manner.(2)A report on the status of immigration court backlogs, the causes for such backlogs, and recommendations for how many additional immigration judges and support staff may be needed to facilitate timely and fair immigration proceedings. (h)Contract authorityThe Secretary may enter into contracts with qualified nongovernmental entities to implement the alternatives to detention programs required under this section.(i)Application to unaccompanied alien childrenNothing in this section shall be construed to modify the care and custody of unaccompanied alien children (as such term is defined in section 462(g)(2) of the Homeland Security Act (6 U.S.C. 279(g)(2))). (j)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on the Judiciary of the House of Representatives, the Committee on Oversight and Government Reform of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on the Judiciary of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Appropriations of the Senate.(2)Family case management programThe term family case management program means an alternatives to detention program to support compliance of family units with immigration proceedings by providing services, which may include the following:(A)Individualized family service plans.(B)Information about options available to obtain legal counsel. (C)Education about the family’s legal rights and responsibilities.(D)Tracking and monitoring of immigration obligations, including attendance at immigration court proceedings.(E)Assistance with transportation logistics, in the case of an emergency, to attend a required U.S. Immigration and Customs Enforcement check-in, a court appearance, or to further removal.(F)Reintegration planning for participants who are returning to their home countries.(3)EffectivenessThe term effectiveness means, with respect to an alternatives to detention program, the rate of success of the program at securing participants’ attendance at immigration check-ins, court dates, and removal proceedings.(4)Flight riskThe term flight risk means, with respect to an individual, that the Secretary of Homeland Security has found, based on individualized facts, that the individual is more likely than not to intentionally fail to appear at required immigration court proceedings. 